Citation Nr: 0941132	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  05-29 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Appellant, the Appellant's daughter, and the Appellant's 
son

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from April 1943 to November 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Waco, Texas, Regional Office (RO) which, in pertinent 
part, denied service connection for the cause of the 
Veteran's death and dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318.  In January 2006, 
the Appellant moved to New Mexico.  The Veteran's claims file 
was subsequently transferred to the Albuquerque, New Mexico, 
Regional Office (RO).  

In July 2007, the Appellant was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  In 
February 2008, the Board remanded the Appellant's claims to 
the RO for additional action.  In August 2009, the Vice 
Chairman of the Board advanced the Appellant's appeal on the 
docket upon his own motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Appellant if further action is 
required on her part.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


REMAND

The Appellant advances that the Veteran's service-connected 
post-operative bilateral varicose veins contributed to his 
arteriosclerotic cardiovascular disease in bringing about his 
demise.  She testified that there was "definite linkage" 
between the Veteran's service-connected circulatory 
disability and his ultimately fatal cardiovascular disorder.  

The Veteran's July 1972 death certificate states that his 
death was caused by arteriosclerotic cardiovascular disease 
and carcinoma of the prostate gland contributed with that 
disorder in bringing about his demise.  The RO denied service 
connection for the cause of the Veteran's death essentially 
upon its finding that there was no competent evidence to 
support the Appellant's contentions.  The clinical record 
does not address either the etiological relationship between 
the Veteran's service-connected post-operative vascular 
disability and his ultimately fatal cardiovascular disorder 
or the absence of such a relationship.  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person 
is reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 
2009 WL 2914339, 3 (C. A. Fed., 2009).  

The Veteran's claim file has not been reviewed by a competent 
medical professional to determine if the Veteran's 
service-connected vascular disability contributed 
substantially or materially in bring about his demise.  The 
VA's duty to assist includes, in appropriate cases, the duty 
to conduct a thorough and contemporaneous medical evaluation 
which is accurate and fully descriptive.  Floyd v. Brown, 9 
Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 
407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In light of the Federal Circuit's direction, the 
Board finds that further development of the record would be 
helpful in resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran's claims 
file be reviewed by a competent medical 
professional.  The examiner should 
advance an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that 
the Veteran's post-operative bilateral 
varicose veins and other 
service-connected disabilities 
contributed substantially or materially 
in bringing about his demise.  The 
examiner should provide a rationale for 
all opinions expressed.  

2.  Then readjudicate the Appellant's 
entitlement to service connection for the 
cause of the Veteran's death and 
dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. 
§ 1318 with express consideration of the 
provisions of 38 C.F.R. § 3.312(c)(3) 
(2009) and the Federal Circuit's decision 
in Davidson v. Shinseki, 2009 WL 2914339, 
3 (C. A. Fed., 2009).  If the benefits 
sought on appeal remains denied, the 
Appellant and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the Appellant's claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Appellant 
should be given the opportunity to 
respond to the SSOC.  

3.  This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  Expedited handling 
is requested.  

The Appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

